Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation Q2 2011 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s prospectus supplement. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 1 The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to deliver the requisite risk-adjusted returns to achieve above peer net interest margins §Non-Interest Income - Generate non-interest income, through our deposit and asset approaches, sufficient to at least offset non-interest expenses 2 The Bancorp, Inc. - Planning for Growth 3 Consumer Distribution Channel Penetration Percent of U.S. Households, 1980-2009 Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics Non-Interest Income (1) (2) Results: Key Performance Metrics 4 (1)Excludes gains and losses on investment securities. (2)Projection based on thesecond quarter of 2011 non-interest income projected for three quarters and the actual first quarter of 2011 non-interest income., excludes the legal settlement and gains on investment securities. 38% CAGR Core Operating Earnings(1) Results: Key Performance Metrics 5 (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes core operating earnings to measure the combined impact of changes in net interest income and non-interest income.Other companies may calculate core earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for GAAP. . 24% Annual Increase Business Model: A Distinct Business Strategy 6 DEPOSITS •Private-Label Banking: stable, lower-cost core deposits §Healthcare §Merchant Processing §Prepaid Cards §Wealth Management •Community Bank Net Interest Margin INCOME Non-Interest Income: Stored value, leasing and merchant processing ASSETS •Above-peer credit quality, well-collateralized loans to local businesses and individuals in the Philadelphia/Wilmington market area: §Commercial lending, commercial & residential real estate, construction lending •Automobile Fleet Leasing •Wealth Management Lending: §Securities backed loans •SBA Guaranteed Lending Program for National Franchises •Securities Portfolio: §Primarily highly rated government obligations Deposit-Generating Strategies: Our Distinct Approach The Bancorp employs a multi-channel growth strategy in gathering attractively priced, long-duration deposits on a national scale. • Private-Label Banking §Provider of private-label banking services to more than 300 non-bank financial service providers §Access to large customer groups at lower acquisition costs §Private-label customers derive from four main sources: •Healthcare •Stored Value, including Prepaid Cards •Wealth Management •Merchant Processing • Community Bank 7 Deposit-Generating Strategies: Growth and Low Cost The Bancorp has experienced strong growth in deposits at below-peer costs. 8 Growth in Average Deposits YTD Average Deposits (dollars in thousands) Cost of Funds Peer Cost of Funds(1) 0.43% 1.02% 0.72% 1.32% Increase % Increase 29.55% (1) Peer data source as of March 2011: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Deposit-Generating Strategies: Sticky and Long-Term The Bancorp has long-term, often exclusive agreements in place with its private-label banking partners.We have retained 99% of maturing contracts. 9 Private LabelAgreements by Remaining Contractual Term Growth Engine: Where Do Deposits Come From? Significant growth in stored value, healthcare and other deposit business lines support significantly lower average cost of deposits. 10 June 30, 2011 Category Balance (in millions) Avg. Cost Community Bank 0.48% Healthcare 1.14% Stored Value Relationships (including demand deposit accounts) 0.08% Wealth Management 0.70% Merchant Processing 0.42% 1031 Exchange 1.02% Total Deposits: $2.2 billion Average Cost: 0.43% (Peer Average Cost: 1.02%)(1) (1) Peer data source as of March 31, 2011: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Non-Interest Income-Generating Strategies: Growth and Sustainability 11 (1)Excludes gains on investment securities. (2)Excluding a one time legal settlement of $718,000 in first six months of 2011 the percentage increase would have been 100.5%. Continued growth in non-interest income(1) from all business segments. Primary Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices targeting the highly fragmented Philadelphia/Wilmington banking market •Leasing Portfolio §Well-collateralized automobile fleet leasing •Average transaction: 8-15 automobiles, $350,000 •50% of portfolio leased by state and federal agencies •Wealth Management §16 partners, managing $200 billion in assets •SEI Investments, Legg Mason §Generates securities backed loans and other loans •Government Guaranteed Lending (GGL) §Loans from $250,000 to $1.5 million primarily to franchisees such as UPS stores, Maaco and Save a Lot which are 75% guaranteed by the U.S. government.Recently approved lines $100 +million in new lines. •Securities §High credit quality tax exempt municipal obligations §U.S. Government agency securities primarily 4-5 year average lives 12 As with funding, The Bancorp employs a multi-channel growth strategy for loan origination, with the primary driver being its regional commercial banking operations. Community Bank $ 1,377,041 4.34% GGL 4.55% Wealth Management 3.20% Leasing Portfolio 8.23% Investment Securities 3.88% Non-Accrual Loans/Total Loans(1) Reserves/Loans(1) Asset Quality Overview 13 (2) Texas Ratio (Non-accrual Loans + Restructured Loans + Loans 90 + days past due + OREO)/(Loss Reserves + Tangible Equity). Source: SNL Financial Reserves/Nonaccrual and Restructured Loans(1) Texas Ratio - Peers (1),(2) Asset Growth Results: Key Performance Metrics 14 14% CAGR Deposit Growth Results: Key Performance Metrics 15 16% CAGR NASDAQ: TBBK APPENDIX Capital Ratios and Selected Financial Data 17 As of or for the three months ended As of or for the three months ended June 30, 2011 June 30, 2010 (dollars in thousands) (dollars in thousands) Selected Capital and Asset Quality Ratios: Equity/assets 10.63% 9.59% Tier 1 capital to average assets 9.87% 9.76% Tier 1 capital to total risk-weighted assets 14.88% 12.82% Total Capital to total risk-weighted assets 16.14% 14.07% Allowance for loan and lease losses to total loans 1.65% 1.42% Balance Sheet Data: Total assets Total loans, net of unearned costs (fees) Allowance for loan and lease losses Total cash and cash equivalents Total investments Deposits Short-term borrowings $0 $0 Shareholders’ equity Selected Ratios: Return on average assets 0.10% 0.08% Return on average common equity 1.02% 0.80% Net interest margin 3.13% 3.44% Book value per share Current Loan Portfolio and Asset Quality Overview at 6/30/2011 18 Category Balance (in thousands) % of Total Loans Nonaccrual Loans (in thousands) Nonaccrual/ Total Loans OREO (in thousands) 30-89 Days Delinquent (in thousands) 90+ Days Delinquent (in thousands) Quarter Charge-offs (net in thousands) Commercial 27% 0.32% $ 1,133 $ (4,697) Commercial mortgage 35% 0.17% - Construction 12% 0.05% - ( 352) Direct financing leases (auto leases) 8% - 0.00% - 69 - Residential mortgage 6% 0.59% - - - Securities backed loans and other 12% 0.04% - 5 Total 100% 1.17% Healthcare Affinity Relationships •We are currently the 6th largest financial institution in the Health Savings Account (HSA) space.(1) •We service insurance carriers, third-party administrators and large brokerage firms for distribution of HSAs and related accounts. •Dynamics of the healthcare insurance industry are generating rapid growth in the HSA market: §Between January 2008 and January 2009, there was a 46% increase in the number of HSAs nationally.(2) §During that same period, HSA custodians and administrators reported that assets grew by 62.6%.(2) §Since 2003, the number of Americans with HSAs and High-Deductible Health Plans (HDHPs) has grown to over 8 million, from a base of 3 million.(3) §Growth trends are expected to continue, reaching 11-13 million accounts and assets of $35 to $45 billion.(3) Prepaid Card Affinity Relationships •We are a market leader in a rapidly growing market for open loop prepaid debit cards: §5th largest prepaid commercial debit card issuer(4) §21st largest overall commercial card issuer(4) •The aggregate size of the market is forecasted to grow at 35% annual rate. §Open loop products forecasted to grow to $125 billion in 2011, compared to $39 billion in 2007(5) •We are the industry’s largest Agent Bank gift card issuer. •We serve clients such as Western Union, Intuit, Deluxe Check Printers, Digital, Incomm and Univision. Deposit-Generating Strategies: Grow Market Share in Expanding Markets 19 (1) According to the publication “Inside Consumer Directed Health Care,” March 2010 (2) Celent, “HSA Benchmarking Analysis: Market Trends and Economics 2009,” March 2009 (3) AHIP’s Center for Policy and Research, January 2009 census HSA/High-Deductible Health Plans (4) Nilson Report, June 2009 (5) Mercator Advisory Group Wealth Management Affinity Relationships Wealth management provides deposit and lending services to wealth management platforms and firms - including limited-purpose trust companies, broker/dealers and TPAs/record keepers: Wealth Management Bank Affinities: •Currently 16 relationships representing approximately $200 billion in assets under management •Over 7,000 investment advisors serving more than 280,000 clients •SEI, Legg Mason, Commonfund Master Demand Account (MDA) - DTC/NSCC-traded ERISA-qualified bank deposit account: •Trades on the DTC/NSCC like Money Market Mutual Funds •FDIC insurance passed through to 401(k) participant •Schwab, Matrix, SunGard, Ascensus, Great-West •Growth potential due to growing demographics of retirement market Safe Harbor IRA Rollovers: •WMSI Merchant Processing Relationships •Top 20 Acquiring Bank for credit and debit card processing •Top 50 Originating Bank for ACH processing •Combined annual processing volume of $25 billion •Numerous third-party channels, including:Fiserv, FIS, TSYS, BankServ, Heartland, Planet Payment and Health Equity Deposit-Gathering Strategies: Grow Market Share in Expanding Markets 20 Bancorp’s Real Estate Lending Business Targets Well-Positioned Attractive, Stable Markets •Commercial lending is substantially all in greater Philadelphia/Wilmington metropolitan area §Consists of the 12 counties surrounding Philadelphia and Wilmington, including Philadelphia, Delaware, Chester, Montgomery, Bucks and Lehigh Counties in Pennsylvania; New Castle County in Delaware; and Mercer, Burlington, Camden, Ocean and Cape May Counties in New Jersey. •Philadelphia/Wilmington and the surrounding markets encompass a large population, stable economic activity and attractive demographics. •Throughout the current down cycle and in prior cycles, the Philadelphia region has exhibited significant stability, which is reflected in a lesser reduction in housing prices and negative equity compared to the rest of the nation, as shown below. 21 Home Prices Q1-2008 to Q1-2011 Home Prices Q1-2010 to Q1-2011 United States -21.3% -5.1% Philadelphia, PA -10.2% -4.6% 1st Quarter 2011 US NJ DE PA % of Homes with Negative Equity 22.7% 16.2% 14.1% 7.5% NASDAQ: TBBK www.thebancorp.com
